Case: 21-30239     Document: 00516279120         Page: 1     Date Filed: 04/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           April 13, 2022
                                  No. 21-30239
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   J Cory Cordova,

                                                           Plaintiff—Appellant,

                                       versus

   Louisiana State University Agricultural ; Mechanical
   College Board of Supervisors; Karen Curry; Nicholas
   Sells; Kristi Anderson; University Hospital ; Clinics,
   Incorporated; Lafayette General Medical Center,
   Incorporated; Lafayette General Health System,
   Incorporated,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 6:19-CV-1027


   Before Clement, Ho, and Oldham, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30239      Document: 00516279120            Page: 2   Date Filed: 04/13/2022




                                      No. 21-30239


          It is ORDERED that our prior panel opinion, Cordova v. La. State
   Univ. Agri. & Mech. College Bd. of Supervisors, No. 21-30239, 2021 WL
   5183510 (5th Cir. Nov. 8, 2021), is WITHDRAWN and the following
   opinion is SUBSTITUTED therefor.

                                  *        *         *
          Plaintiff appeals both the district court’s March 24, 2021 final order
   dismissing all claims against the LSU Defendants and Lafayette General
   Defendants and its April 14, 2021 final order granting in part the LSU
   Defendants’ motion for attorney’s fees and costs.

          Federal Rule of Appellate Procedure 4(a)(1)(A) provides that a notice
   of appeal must be filed in the district court within 30 days after entry of the
   judgment or order appealed from. Rule 4(a)(4)(A)(iii), however, provides
   that in the event a party timely files a motion for attorney’s fees under
   Federal Rule of Civil Procedure 54, and if the district court extends the time
   to appeal under Federal Rule of Civil Procedure 58, the 30-day clock does not
   begin to tick until the district court’s entry of the order disposing of the
   motion for attorney’s fees.

          “A timely filed notice of appeal is an absolute prerequisite to this
   court’s jurisdiction.” Moody Nat. Bank of Galveston v. GE Life & Annuity
   Assur. Co., 383 F.3d 249, 250 (5th Cir. 2004) (citing Browder v. Dir., Dep’t of
   Corrs., 434 U.S. 257, 264 (1978)). “[P]ost judgment motions addressing
   attorney’s fees can only extend the time for appeal if (1) the motion is filed
   before the delay for appeal expires and (2) the court orders that the motion
   be considered as a Rule 59 motion.” Id.; see also Kleinman v. City of Austin,
   749 F. App’x 294, 295 (5th Cir. 2019) (unpub.) (quoting Moody for the
   proposition that “[m]otions addressing costs and attorney’s fees . . . are




                                           2
Case: 21-30239        Document: 00516279120             Page: 3      Date Filed: 04/13/2022




                                         No. 21-30239


   considered collateral to the judgment, and do not toll the time period for filing
   an appeal.”).

           Though Plaintiff filed a motion for attorney’s fees and costs, the order
   respecting which was not issued until April 14, 2021, there is no order from
   the district court extending the time for Plaintiff to appeal its March 24, 2021
   order dismissing Plaintiff’s claims on the merits. 1 Plaintiff’s deadline to
   appeal that order was April 23, 2021. Because he did not file his notice of
   appeal with respect to the district court’s March 24, 2021 merits order until
   April 27, 2021, his appeal was untimely. As such, the court lacks jurisdiction
   to review Plaintiff’s appeal of the district court’s March 24, 2021 order
   dismissing his claims against the LSU Defendants and Lafayette General
   Defendants.

           His appeal of the district court’s April 14, 2021 order granting the
   LSU Defendants’ motion to tax costs, though timely filed, fares no better.
   Plaintiff dedicates his entire brief to arguing that the district court lacked
   subject matter jurisdiction in the first instance. But he does not even attempt
   to press, let alone substantiate, his argument that the district court erred in
   taxing costs against him. His failure to do so is fatal to his appeal. Davis v.
   Maggio, 706 F.2d 568, 571 (5th Cir. 1983) (“Claims not pressed on appeal are
   deemed abandoned.”).

           Plaintiff also argues that new evidence discovered on appeal reveals a
   conflict of interest that deprived him of due process in the proceedings in the
   district court and thus justifies relief under Rule 60(b). He asserts that,
   because the conflict of interest was brought to light during the pendency of
   this appeal, he had no opportunity to request Rule 60(b) relief from the


           1
            The district court denied the LSU Defendants’ request for attorney’s fees, but it
   granted their request for costs in the amount of $1,068.80.




                                               3
Case: 21-30239      Document: 00516279120           Page: 4   Date Filed: 04/13/2022




                                     No. 21-30239


   district court. Thus, Plaintiff requests that this court grant relief under Rule
   60(b) and vacate the underlying “judgment [of the district court] dismissing
   his case on the merits.” This court’s jurisdiction is limited to appeals from
   the “final decisions of the district courts of the United States” and certain
   interlocutory orders and decrees. 28 U.S.C. § 1291. Plaintiff does not
   dispute that he did not file this Rule 60(b) Motion with the district court.
   Rule 60(b) does not equip this court with jurisdiction. See Cooter & Gell v.
   Hartmarx Corp., 496 U.S. 384, 406 (1990) (holding that “Rule 11 does not
   apply to appellate proceedings,” because “Federal Rule of Civil Procedure 1
   . . . indicates that the Rules only ‘govern the procedure in the United States
   district courts’”); Sheldon v. Khanal, 502 F. App’x 765, 773 (10th Cir. 2012)
   (rejecting request on appeal for Rule 60(b)(2) relief because “the Federal
   Rules of Civil Procedure apply to the district courts, not to the courts of
   appeals”). Plaintiff was required to either bring this Motion before the
   district court under Rule 62.1 or raise this issue in his briefing on appeal. He
   did neither.

          We DISMISS Plaintiff’s appeal of the judgment and AFFIRM the
   costs award.    We DENY Plaintiff’s Motion for Relief from Judgment
   Pursuant to Rule 60(b).




                                          4